Citation Nr: 1450494	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-40 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with obsessive compulsive disorder, generalized anxiety disorder, and depressive disorder.

6.  Entitlement to restoration of a 20 percent rating for spondylosis of the lumbar spine.

7.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent for left eye optic neuritis.

9.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

10.  Entitlement to an initial rating in excess of 10 percent for right knee strain status post partial lateral meniscectomy

11.  Entitlement to a compensable rating for right knee limited extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2006 to July 2009 and from September 2012 to January 2014.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision under the Benefits Delivery at Discharge Unit at the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Portland, Oregon.  The Board notes that the appeals for entitlement to increased ratings for a lumbar spine and psychiatric disabilities were withdrawn by correspondence dated in November 2011 and February 2012.  

In April 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues then on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board notes that in correspondence dated in June and July 2014 the Veteran expressed disagreement with a June 2014 rating decision as to the issues of entitlement to service connection for left knee, right eye, and headache disorders, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with obsessive compulsive disorder, generalized anxiety disorder, and depressive disorder, entitlement to restoration of a 20 percent rating for spondylosis of the lumbar spine, and with the assigned ratings for left eye optic neuritis, bilateral tinnitus, right knee strain status post partial lateral meniscectomy, and right knee limited extension.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The issues of entitlement to service connection for left knee, right eye, and headache disorders, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with obsessive compulsive disorder, generalized anxiety disorder, and depressive disorder, entitlement to restoration of a 20 percent rating for spondylosis of the lumbar spine, entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity, left eye optic neuritis, bilateral tinnitus, and right knee strain status post partial lateral meniscectomy, and entitlement to a compensable rating for right knee limited extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A present heart disability is not shown by the evidence of record.


CONCLUSION OF LAW

A heart disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January and February 2014.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although at his April 2014 hearing the Veteran asserted, in essence, that medical literature indicated that clinically significant arrhythmias, after subarachnoid hemorrhage, were associated with serious cardiac and neurological comorbidity, there is no competent evidence demonstrating that the Veteran, in fact, has clinically significant arrhythmias.  Nor has any evidence of any identifiable "physiologic conditions" other than a heart disability due to a function heart murmur been provided sufficient to warrant further medical review.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Cardiovascular-renal diseases are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has a present heart disability as a result of active service.  He asserts, in essence, that symptoms of heart palpitations and abnormalities noted upon electrocardiogram (EKG) studies during service are disabling.  He testified that he was not taking any medication and that no specific treatment had been prescribed, but that he was experiencing irregular heartbeats while at rest triggering an alarming shortness of breath.  He described the episodes as lasting from two to three minutes when they occurred.  Reference was made to a June 2012 article in the Journal of Cerebrovascular and Endovascular Neurosurgery, which indicated that clinically significant arrhythmias, after subarachnoid hemorrhage, were associated with a high mortality rate and serious cardiac and neurological comorbidity.  It was additionally noted that according to the website "WebMD" a functional murmur was primarily due to physiologic conditions and was not a specific cardiac disability.  It was argued that service connection was warranted for a wide range of possible independent non-cardiac conditions.  

The pertinent medical evidence of record shows that during his first period of active service the Veteran experienced irregular or racing heart beats and underwent medical evaluations.  Records show an April 2008 cardiology report noted evidence of a functional or flow murmur, but that an EKG study was normal.  A September 2008 EKG revealed premature ventricular contractions and flow murmur.  An August 2009 private treatment report noted EKG and Holter monitoring results and found there was no evidence of ischemia or a significant structural heart disease.  

VA examination in August 2009 included a diagnosis of "benign" premature atrial and ventricular contractions.  The examiner summarized the medical evidence of record and noted the Veteran reported having racing heart beats with exertion, but found the disorder was idiopathic in origin and had no functional limitation.  VA treatment records dated in August 2011 noted an EKG study revealed normal sinus rhythm with occasional premature atrial contractions.  The examiner stated that the Veteran was reassured that there was no serious cardiac event and found that it was likely the increased palpitations had been triggered by stress.  It was noted it was not likely to be a serious arrhythmia or other heart problem.  

Based upon the evidence of record, the Board finds that a present heart disability is not shown by the evidence of record.  Although the Veteran's service treatment records show he experienced irregular or racing heart beats, the August 2009 and August 2011 VA opinions are persuasive that he has no present heart disability.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history of symptoms was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Heart disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any such special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, his lay evidence does not constitute competent medical evidence and lacks probative value.  His opinions are also outweighed by the medical opinion of record.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The Board finds there is no competent evidence of a present heart disability in this case.  Therefore, the service connection claim for a heart disability must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a heart disability is denied.


REMAND

Additional development is required of the remaining issue for entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity prior to appellate review.  The Board notes that at his hearing in April 2014 the Veteran asserted, in essence, that his VA examinations had not adequately considered his flare-ups of more severe symptoms.  He also stated that recently he had experienced sharp pain in his left buttock that radiated down to his left foot and created difficulty walking.  He reported his flare-ups had been occurring more frequently recently and had caused him to cancel his activities.  The Board further notes that an April 2014 VA back examination revealed right, but not left, lower extremity radiculopathy, and that in an opinion addressing a left knee disorder claim the examiner stated the complaints and objective findings were consistent with left lower extremity radiculopathy.  In light of the inconsistent evidence of record, further action is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded a new VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

As noted in the Introduction section above, the Veteran submitted correspondence in June and July 2014 expressing disagreement with the June 2014 rating decision regarding the issues of entitlement to service connection for left knee, right eye, and headache disorders, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with obsessive compulsive disorder, generalized anxiety disorder, and depressive disorder, entitlement to restoration of a 20 percent rating for spondylosis of the lumbar spine, entitlement to an initial rating in excess of 10 percent for left eye optic neuritis, bilateral tinnitus, and right knee strain status post partial lateral meniscectomy, and entitlement to a compensable rating for right knee limited extension.  Therefore, these matters must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to entitlement to service connection for left knee, right eye, and headache disorders, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with obsessive compulsive disorder, generalized anxiety disorder, and depressive disorder, entitlement to restoration of a 20 percent rating for spondylosis of the lumbar spine, entitlement to an initial rating in excess of 10 percent for left eye optic neuritis, bilateral tinnitus, and right knee strain status post partial lateral meniscectomy, and entitlement to a compensable rating for right knee limited extension.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected sciatica of the left lower extremity.  The nerve group(s) involved and the manifestations of neurologic impairment should be identified.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


